Citation Nr: 1147489	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic disability in the upper respiratory system, to include allergic rhinitis and chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's sister


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a Travel Board Hearing in August 2005.  A transcript is associated with the claims file.  In July 2006 and January 2008, the Board remanded the issue on appeal for further development.  The Board additionally, in February 2011, remanded the claim for remedial development.  Unfortunately, the mandates of the latter two remand orders have not been fulfilled, and a fourth remand, for remedial compliance, is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that she developed a chronic upper respiratory disability as a result of her active service.  The case has been remanded on three separate occasions.  The Veteran was noted to have had several complaints of sinus/congestion problems in service, it was requested that a medical examination be afforded which addressed those symptoms, and whether it was at least as likely as not that any current disorder in the upper respiratory system, to include sinusitis and rhinitis, had a causal origin in service.  The claim was remanded in January 2008 and February 2011 so that a new examination could be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The initial examination report, dated in March 2009, was determined by the Board to be inadequate to resolve the issue on appeal.  Specifically, the Board determined that the assessment of the examining otolaryngologist was cursory in nature, and did not contain an appropriate rationale to support the conclusions reached in the narrative portion of the examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, remand was indicated for remedial compliance with the Board's earlier directives.  

It was directed that an otolaryngologist examine the Veteran and determine if it was at least as likely as not that any chronic upper respiratory disorder had origins in service.  It was expressly mandated that a detailed rationale be included with any medical conclusions made in the examination report, and references to the in-service complaints were to be included.  Unfortunately, the rationale in the opinion is still unclear.  The examining physician concluded that the Veteran did not have chronic sinus disease; however, she might "have some chronic rhinitis."  The examiner stated, "I think probability is less than 50% [that rhinitis is] caused by anything that occurred while in the military service."  No rationale is given for this conclusion.  Again, the examiner did make an notation of the in-service complaints of sinus problems in taking the medical history of the Veteran.  He did not, however, describe any potential nexus between upper respiratory symptoms in service and the current chronic rhinitis.  One can assume, that as the Veteran was not found to exhibit chronic sinusitis by this physician, that the examiner did not feel it necessary to discuss any potential relationship between in-service sinus symptoms and the current, chronic rhinitis.  Because, however, the Veteran's claim is for the symptoms she experiences in her upper respiratory tract, and because the Board specifically asked the examiner to comment on any relationship between in-service upper respiratory symptoms and any current upper respiratory, the failure of the examiner to include any rationale in his conclusory opinion renders the report inadequate.  

Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In not providing a rationale to support the conclusion reached in the most recent VA opinion, the mandates of the Board's most recent remand were not fulfilled.  Accordingly, the case must be remanded for additional and remedial evidentiary development.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder to the examiner who conducted the May 2011 examination.  Request that he provide a rationale for his opinion.  If the examiner is unavailable for such an opinion, schedule the Veteran for an examination with an ENT physician for the purposes of determining the etiology of any currently present disorder in the upper respiratory system, to include allergic rhinitis and chronic sinusitis.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current nasal/sinus condition is related to or had its origins in active service-to include the treatments for sinus congestion in 1964.  A rationale must accompany any conclusions reached, and the examiner must specifically reference the impact, if any, that in-service upper respiratory problems had on the current disorder.  

2.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and her representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


